Fourth Court of Appeals
                           San Antonio, Texas
                                JUDGMENT
                              No. 04-21-00315-CR

                              Kip BRENCHLEY,
                                   Appellant

                                       v.

                             The STATE of Texas,
                                   Appellee

           From the County Court at Law No. 5, Bexar County, Texas
                           Trial Court No. 598744
                  Honorable John Longoria, Judge Presiding

   BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

In accordance with this court’s opinion of this date, this appeal is DISMISSED.

SIGNED October 6, 2021.


                                        _________________________________
                                        Patricia O. Alvarez, Justice